Name: 80/411/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 for the milk sector in Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-04-16

 Avis juridique important|31980D041180/411/EEC: Commission Decision of 21 March 1980 approving a programme under Regulation (EEC) No 355/77 for the milk sector in Belgium (Only the French and Dutch texts are authentic) Official Journal L 098 , 16/04/1980 P. 0012 - 0012****( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 . COMMISSION DECISION OF 21 MARCH 1980 APPROVING A PROGRAMME UNDER REGULATION ( EEC ) NO 355/77 FOR THE MILK SECTOR IN BELGIUM ( ONLY THE FRENCH AND DUTCH TEXTS ARE AUTHENTIC ) ( 80/411/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS ON 10 SEPTEMBER 1979 THE BELGIAN GOVERNMENT FORWARDED ITS PROGRAMME FOR THE MILK SECTOR ; WHEREAS THE SAID PROGRAMME RELATES TO THE RATIONALIZATION AND MODERNIZATION OF FACILITIES FOR MILK PROCESSING AND MARKETING AND THE EXPANSION OF FACILITIES FOR THE MANUFACTURE OF CERTAIN MILK PRODUCTS , WITH THE AIM OF MAINTAINING THE STATUS QUO IN THE MILK SECTOR , REDUCING INTERVENTION IN RESPECT OF BUTTER AND MILK POWDERS AND ADAPTING PRODUCTION BETTER TO CONSUMER TRENDS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME CAN BE GIVEN ONLY SUBJECT TO FUTURE COMMUNITY POLICY FOR RECTIFYING THE STRUCTURAL SURPLUSES IN THE MILK SECTOR AND CAN UNDER NO CIRCUMSTANCES EXTEND TO THOSE PARTS OF THE PROGRAMME WHICH RELATE TO THE MANUFACTURE OF MILK POWDER AND BUTTER ; WHEREAS APPROVAL DOES NOT APPLY EITHER TO SUCH PROJECTS FOR PRODUCTION OF CONDENSED MILK , EXPANSION OF PRODUCTION CAPACITY FOR UHT MILK - WITH THE EXCEPTION OF REPLACING CAPACITY FOR STERILIZED MILK BY CAPACITY FOR UHT MILK - OR FOR CHEESE PRODUCTION AS WOULD INCREASE EXISTING CAPACITY FOR MILK PROCESSING , OR RELATE TO VARIETIES OF CHEESE FOR WHICH THERE IS ALREADY SURPLUS CAPACITY AND FOR WHICH MARKET OUTLETS ARE NOT GUARANTEED ; WHEREAS THE PROGRAMME CONTAINS SUFFICIENT DETAILS TO COMPLY WITH ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THE SAID REGULATION CAN BE ACHIEVED IN RESPECT OF THE MILK SECTOR IN BELGIUM ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE REGULATION ; WHEREAS THE FINDING IN THIS DECISION IS IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR THE MILK SECTOR FORWARDED BY THE BELGIAN GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 10 SEPTEMBER 1977 IS HEREBY APPROVED SUBJECT TO THE RESTRICTIONS SET OUT IN THE RECITALS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 21 MARCH 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT